
	
		II
		110th CONGRESS
		1st Session
		S. 833
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mr. Coleman (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make the United States competitive in a
		  global economy.
	
	
		1.Short title
			(a)In generalThis Act may be cited as the
			 Competitiveness through Education,
			 Technology, and Enterprise Act of 2007 or the
			 COMPETE Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					TITLE I—Research and development incentives
					Sec. 101. Permanent extension of research credit.
					TITLE II—Workforce development incentives
					Sec. 201. Credit for
				information and communications technology education and training program
				expenses.
					Sec. 202. Eligible
				educational institution.
					Sec. 203. SBIR–STEM Workforce Development Grant Pilot
				Program.
					TITLE III—Public partnership provisions
					Sec. 301. Alternative percentage limitation for corporate
				charitable contributions to the mathematics and science partnership
				program.
					TITLE IV—Education provisions
					Sec. 401. Federal Pell Grants.
					Sec. 402. Matching funds program to promote American
				competitiveness through graduate education.
					Sec. 403. Mathematics and science partnership bonus
				grants.
				
			IResearch and development
			 incentives
			101.Permanent extension of research
			 credit
				(a)In GeneralSection 41 of the Internal Revenue Code of
			 1986 is amended by striking subsection (h).
				(b)Conforming AmendmentParagraph (1) of section 45C(b) of such
			 Code is amended by striking subparagraph (D).
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
				IIWorkforce development incentives
			201.Credit for information and communications
			 technology education and training program expenses
				(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following:
					
						30D.Information and communications technology
				education and training program expenses
							(a)Allowance of credit
								(1)In generalThere shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to 50
				percent of information and communications technology education and training
				program expenses paid or incurred by the taxpayer for the benefit of—
									(A)in the case of a taxpayer engaged in a
				trade or business, an employee of the taxpayer, or
									(B)in the case of a taxpayer who is an
				individual not so engaged, such individual.
									(2)Coordination of creditsCredit shall be allowable to the employer
				with respect to an employee only to the extent that the employee assigns some
				or all of the limitation applicable to such employee under subsection (b) to
				such employer.
								(b)Limitations
								(1)In generalThe amount of expenses with respect to any
				individual which may be taken into account under subsection (a) for the taxable
				year shall not exceed $4,000.
								(2)Increase in credit amount for participation
				in certain programs and for certain individualsParagraph (1) shall be applied by
				substituting $5,000 for $4,000 in the case of
				expenses—
									(A)with respect to a program operated—
										(i)by an employer who has 200 or fewer
				employees for each business day in each of 20 or more calendar weeks in the
				current or preceding calendar year,
										(ii)in an empowerment zone or enterprise
				community designated under part I of subchapter U or a renewal community
				designated under part I of subchapter X,
										(iii)in a school district in which at least 50
				percent of the students attending schools in such district are eligible for
				free or reduced-cost lunches under the school lunch program established under
				the Richard B. Russell National School Lunch Act,
										(iv)in an area designated as a disaster area by
				the Secretary of Agriculture under section 321 of the Consolidated Farm and
				Rural Development Act or by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act in the taxable year or the 4 preceding
				taxable years,
										(v)in a rural enterprise community designated
				under section 766 of the Agriculture, Rural Development, Food and Drug
				Administration, and Related Agencies Appropriations Act, 1999 (112 Stat.
				2681–37),
										(vi)in an area designated by the Secretary of
				Agriculture as a Rural Economic Area Partnership Zone, or
										(vii)in an area over which an Indian tribal
				government (as defined in section 7701(a)(40)) has jurisdiction, or
										(B)in the case of an individual with a
				disability.
									(c)Information technology education and
				training program expensesFor
				purposes of this section—
								(1)In generalThe term information technology
				education and training program expenses means expenses paid or incurred
				by reason of the participation of the taxpayer (or any employee of the
				taxpayer) in any information and communications technology education and
				training program. Such expenses shall include expenses paid in connection
				with—
									(A)course work,
									(B)certification testing,
									(C)programs carried out under the Act of
				August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) which are
				registered by the Department of Labor, and
									(D)other expenses that are essential to
				assessing skill acquisition.
									(2)Information technology education and
				training programThe term
				information technology education and training program means a
				training program in information and communications technology workplace
				disciplines or other skill sets which is provided in the United States by an
				accredited college, university, private career school, postsecondary
				educational institution, a commercial information technology provider, or an
				employer-owned information technology training organization.
								(3)Commercial information technology training
				providerThe term
				commercial information technology training provider means a
				private sector organization providing an information and communications
				technology education and training program.
								(4)Employer-owned information technology
				training organizationThe
				term employer-owned information technology training organization
				means a private sector organization that provides information technology
				training to its employees using internal training development and delivery
				personnel. The training programs must use industry-recognized training
				disciplines and evaluation methods, comparable to institutional and commercial
				training providers.
								(d)Denial of double benefit
								(1)Disallowance of other credits and
				deductionsNo deduction or
				credit shall be allowed under any other provision of this chapter for expenses
				taken into account in determining the credit under this section.
								(2)Reduction for hope and lifetime learning
				creditsThe amount taken into
				account under subsection (a) shall be reduced by the information technology
				education and training program expenses taken into account in determining the
				credits under section 25A.
								(e)Certain rules made ApplicableFor purposes of this section, rules similar
				to the rules of section 45A(e)(2) and subsections (c), (d), and (e) of section
				52 shall apply.
							(f)Application with other
				creditsThe credit allowed by
				subsection (a) for any taxable year shall not exceed the excess (if any)
				of—
								(1)the regular tax for the taxable year
				reduced by the sum of the credits allowable under the subpart A and the
				previous sections of this subpart, over
								(2)the tentative minimum tax for the taxable
				year.
								.
				(b)Clerical amendmentThe table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following:
					
						
							Sec. 30D. Information and
				communications technology education and training program
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2006.
				202.Eligible educational institution
				(a)In generalSection 25A(f)(2) of the Internal Revenue
			 Code of 1986 (relating to eligible educational institution) is amended to read
			 as follows:
					
						(2)Eligible educational
				institutionThe term
				eligible educational institution means—
							(A)an institution—
								(i)which is described in section 101(b) or
				102(a) of the Higher Education Act of 1965, and
								(ii)which is eligible to participate in a
				program under title IV of such Act, or
								(B)a commercial information and communications
				technology training provider (as defined in section
				30D(c)(3)).
							.
				(b)Conforming amendmentThe second sentence of section 221(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking section
			 25A(f)(2) and inserting section 25A(f)(2)(A).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				203.SBIR–STEM Workforce Development Grant Pilot
			 Program
				(a)DefinitionsIn this section—
					(1)the term Administrator means
			 the Administrator of the Small Business Administration;
					(2)the term eligible entity means
			 a grantee under the SBIR Program that provides an internship program for STEM
			 college students;
					(3)the terms Phase I and
			 Phase II mean Phase I and Phase II grants under the SBIR Program,
			 respectively;
					(4)the term pilot program means
			 the SBIR–STEM Workforce Development Grant Pilot Program established under
			 subsection (b);
					(5)the term SBIR Program has the
			 meaning given that term in section 9(e) of the Small Business Act (15 U.S.C.
			 638(e)); and
					(6)the term STEM college student
			 means a college student in the field of science, technology, engineering, or
			 math.
					(b)Pilot program establishedFrom amounts made available to carry out
			 this section, the Administrator shall establish an SBIR–STEM Workforce
			 Development Grant Pilot Program to encourage the business community to provide
			 workforce development opportunities to STEM college students, by providing an
			 SBIR bonus grant to eligible entities.
				(c)AwardsA bonus grant to an eligible entity under
			 the pilot program shall be in an amount equal to 10 percent of either a Phase I
			 or Phase II grant, as applicable, with a total award maximum of not more than
			 $10,000 per year.
				(d) EvaluationFollowing the fifth year of funding under
			 this section, the Administrator shall submit a report to Congress on the
			 results of the pilot program.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
					(1)$1,000,000 for fiscal year 2007;
					(2)$1,000,000 for fiscal year 2008;
					(3)$1,000,000 for fiscal year 2009;
					(4)$1,000,000 for fiscal year 2010; and
					(5)$1,000,000 for fiscal year 2011.
					IIIPublic partnership provisions
			301.Alternative percentage limitation for
			 corporate charitable contributions to the mathematics and science partnership
			 program
				(a)In GeneralSection 170(b) of the Internal Revenue Code
			 of 1986 (related to percentage limitations) is amended by adding at the end the
			 following new paragraph:
					
						(3)Special rule for corporate contributions to
				the mathematics and science partnership program
							(A)In generalIn the case of a corporation which makes an
				eligible mathematics and science contribution—
								(i)the limitation under paragraph (2) shall
				apply separately with respect to all such contributions and all other
				charitable contributions, and
								(ii)paragraph (2) shall be applied with respect
				to all eligible mathematics and science contributions by substituting 15
				percent for 10 percent.
								(B)Eligible mathematics and science
				contribution
								(i)In generalFor purposes of this paragraph, the term
				eligible mathematics and science contribution means a charitable
				contribution (other than a contribution of used equipment) to a qualified
				partnership for the purpose of an activity described in section 2202(c) of the
				Elementary and Secondary Education Act of
				1965.
								(ii)Qualified partnershipThe term qualified partnership
				means an eligible partnership (within the meaning of section 2201(b)(1) of the
				Elementary and Secondary Education Act of
				1965), but only to the extent that such partnership does not include
				a person other than a person described in paragraph
				(1)(A).
								.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to contributions made after the date of the enactment
			 of this Act.
				IVEducation provisions
			401.Federal Pell GrantsIt is the sense of the Senate that the
			 maximum Federal Pell Grant should be increased to—
				(1)$4,600 for academic year 2008–2009;
				(2)$4,800 for academic year 2009–2010;
				(3)$5,000 for academic year 2010–2011;
				(4)$5,200 for academic year 2011–2012;
			 and
				(5)$5,400 for academic year 2012–2013.
				402.Matching funds program to promote American
			 competitiveness through graduate education
				(a)PurposeThe purpose of this section is to promote
			 American economic competitiveness and job creation by—
					(1)assisting graduate students studying the
			 sciences, technology, engineering, and mathematics;
					(2)advancing education in the sciences,
			 technology, engineering, and mathematics;
					(3)stimulating greater links between private
			 industry and graduate education; and
					(4)enabling the Office of Science of the
			 Department of Energy to establish a matching funds program for eligible
			 institutions of higher education.
					(b)DefinitionsIn this section:
					(1)Eligible institution of higher
			 educationThe term
			 eligible institution of higher education means an institution of
			 higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001), that offers an established program of post-baccalaureate study
			 leading to a graduate degree in the sciences, technology, engineering, or
			 mathematics.
					(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
					(c)Grants
					(1)Grants authorizedThe Secretary, acting through the
			 Undersecretary for Energy, Science, and Environment, is authorized to award
			 grants, on a competitive basis, to eligible institutions of higher education to
			 enable the eligible institutions of higher education to carry out the
			 authorized activities described in subsection (e).
					(2)Matching funds requiredIn order to receive a grant under this
			 subsection, an eligible institution of higher education shall agree to provide
			 matching funds, toward the cost of the authorized activities to be assisted
			 under the grant, in an amount equal to 25 percent of the funds received under
			 the grant.
					(3)Award considerationsIn awarding grants under this subsection,
			 the Secretary shall take into consideration—
						(A)the demonstrated commitment of the eligible
			 institution of higher education to providing matching funds (including tuition
			 remission, tuition waivers, and other types of institutional support) toward
			 the cost of the authorized activities to be assisted under the grant;
						(B)the demonstrated capacity of the eligible
			 institution of higher education to raise matching funds from private
			 sources;
						(C)the demonstrated ability of the eligible
			 institution of higher education to work with private corporations and
			 organizations to promote economic competitiveness and job creation;
						(D)the demonstrated ability of the eligible
			 institution of higher education to increase the number of graduates of the
			 eligible institution of higher education’s graduate programs in the sciences,
			 technology, engineering, or mathematics with the interdisciplinary background
			 and the technical, professional, and personal skills needed to contribute to
			 American competitiveness and job creation in the future;
						(E)the potential for the grant assistance to
			 increase the number of graduates of the eligible institution of higher
			 education's graduate programs in the sciences, technology, engineering, or
			 mathematics; and
						(F)the demonstrated track record of the
			 eligible institution of higher education in outreach and mentoring activities
			 that have the expressed purpose of recruiting and retaining women, recognized
			 minorities, and individuals with disabilities in the sciences, technology,
			 engineering, or mathematics.
						(4)AmountThe Secretary shall award each grant under
			 this subsection in an amount that is not more than $1,000,000 for each fiscal
			 year.
					(5)Equitable distributionIn awarding grants under this subsection,
			 the Secretary shall ensure—
						(A)an equitable geographic distribution of the
			 grants; and
						(B)an equitable distribution of the grants
			 among public and private eligible institutions of higher education.
						(d)ApplicationsEach eligible institution of higher
			 education desiring a grant under this section shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such information
			 and assurances as the Secretary may require. Each such application shall
			 describe—
					(1)the authorized activities under subsection
			 (e) for which assistance is sought;
					(2)the source and amount of the matching funds
			 to be provided; and
					(3)the amount of funds raised by the eligible
			 institution of higher education from private sources that will be allocated and
			 spent to carry out the authorized activities described in subsection
			 (e).
					(e)Authorized Activities;
			 AgreementEach eligible
			 institution of higher education desiring a grant under this section shall enter
			 into a written agreement with the Secretary under which the eligible
			 institution of higher education agrees to use all of the grant funds—
					(1)to provide stipends or other financial
			 assistance (such as tuition assistance and related expenses) for students who
			 are enrolled in graduate programs in the sciences, technology, engineering, or
			 mathematics at the eligible institution of higher education, as described in
			 the application submitted under subsection (d); and
					(2)to support outreach and mentoring
			 activities to increase the participation of underrepresented groups in the
			 sciences, technology, engineering, or mathematics at all levels or any level of
			 education, including elementary, secondary, and post-secondary education, as
			 described in the application submitted under subsection (d).
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section—
					(1)$50,000,000 for fiscal year 2008;
					(2)$60,000,000 for fiscal year 2009;
					(3)$70,000,000 for fiscal year 2010;
					(4)$80,000,000 for fiscal year 2011;
			 and
					(5)$90,000,000 for fiscal year 2012.
					403.Mathematics and science partnership bonus
			 grantsPart B of title II of
			 the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6661 et seq.) is amended by adding at the end the
			 following:
				
					2204.Mathematics and science partnership bonus
				grants
						(a)In GeneralFrom amounts appropriated under subsection
				(d), the Secretary shall award a grant—
							(1)for each of the school years 2007–2008
				through 2016–2017, to each of the 5 elementary schools and each of the 5
				secondary schools in each State, whose students demonstrate the most
				improvement in mathematics, as measured by the improvement in the students’
				average score on the State’s assessments in mathematics for the school year for
				which the grant is awarded, as compared to the school year preceding the school
				year for which the grant is awarded; and
							(2)for each of the school years 2011–2012
				through 2016–2017, to each of the 5 elementary schools and each of the 5
				secondary schools in each State, whose students demonstrate the most
				improvement in science, as measured by the improvement in the students’ average
				score on the State’s assessments in science for the school year for which the
				grant is awarded, as compared to the school year preceding the school year for
				which the grant is awarded.
							(b)Grant amountThe amount of each grant awarded under this
				section shall be $500,000.
						(c)ApplicabilitySections 2201, 2202, and 2203 shall not
				apply to this section.
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $130,000,000 for each
				of the fiscal years 2008 through 2011, and $260,000,000 for each of the fiscal
				years 2012 through
				2017.
						.
			
